DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 5-9, filed 02/09/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

The terminal disclaimer filed on 02/09/2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on copending Application No. 16/990,241 has been reviewed and is accepted. The terminal disclaimer has been recorded. This obviates any potential conflict between the present claims and those of the ‘241 copending application.

Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2010/0159375 A1), in view of Mochizuki et al. (US 2016/0349649 A1).

1.5)n where R can be any various hydrocarbons, siloxanes, or other functional groups and n is 6, 8, 10, 12, or higher ([0037]). The silicon-oxygen framework in the POSS molecules generally contain multiple ring structures in which each silicon atom is bound to one organic group and three oxygen atoms to form a fully condensed polycyclic structure. 

    PNG
    media_image1.png
    339
    402
    media_image1.png
    Greyscale
For example, when n is 8, the structure as follows can form:
Figure 1. An example of the polyhedral oligomeric silsesquioxane from [0037] of Zhou.

Where R1, R2, R3, R4, R6, R6, R7, and R8 can be the same as or different from one another and are, for example, an alkyl group, including linear, branched, saturated, unsaturated, cyclic, acyclic, substituted, and unsubstituted alkyl groups, and wherein hetero atoms either may or may not be present in the alkyl group ([0037], Claim 20).

Zhou does not teach a ratio of the peak area of the partial structure represented by (RSiO1.5)n to the total peak are of the organosilicon polymer. However, Mochizuki teaches a toner that includes a toner particle including a surface layer containing an organosilicon polymer. The organosilicon polymer has a partial structure represented by Rf-SiO3/2. In the partial structure represented by Rf-SiO3/2, Rf represents a hydrophobic alkyl group or phenyl group. Furthermore, the alkyl group or phenyl group represented by Rf in the partial structure has good chargeability. This enables the toner to have high environmental stability ([0032]). In a Si-NMR measurement of a tetrahydrofuran-insoluble matter of the toner particles, the ratio of the peak area corresponding to the partial structure represented by the partial structure of the organosilicon polymer to the total peak area corresponding to the organosilicon polymer is preferably 5.0% or more 
As previously discussed, the POSS is present on the surface of the toner particles (claim 9) in addition to being present inside of the toner (claim 12, claim 13). The content of the POSS inside of the toner is from 0.5 to 20 percent by weight ([0041], claim 12, claim 13). Although Zhou teaches that the POSS compound is believed to have a diameter of only 1 to 3 nanometers, Zhou uses the phrase “believed” and therefore this range appears to only be an estimate. Since Zhou does not preclude that the POSS may have a diameter larger than this range, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the diameter of the POSS. Furthermore, it would have been obvious to someone of ordinary skill to have optimized the ratio of the peak area of the structure represented by the partial structure of the organosilicon polymer by changing 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/B.A.E./Examiner, Art Unit 1737            

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/25/2022